___________

                                     No. 96-1406
                                     ___________

James Willis,                            *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *   Appeal from the United States
Cranston Mitchell, Chairman/             *   District Court for the
Missouri Parole Board; Michael           *   Eastern District of Missouri.
Nash; Victoria Myers; Pat                *
Smith; Jo Ann Jones; Van Hecke,          *         [UNPUBLISHED]
                                         *
              Appellees.                 *

                                     ___________

                        Submitted:   October 3, 1996

                            Filed:   October 10, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     James Willis-Bey, a Missouri inmate, appeals the district court's1
grant of summary judgment to defendants in his 42 U.S.C. § 1983 (1994)
action.   Having reviewed the record and the parties' briefs, we conclude
the judgment of the district court was correct.         Accordingly, we affirm.
See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.